 



EXECUTION VERSION

 

ADMINISTRATION AGREEMENT

 

AGREEMENT (this “Agreement”) made as of November 8, 2019 (the “Effective Date”)
by and between Rand Capital Corporation, a New York corporation (hereinafter
referred to as the “Corporation”), and Rand Capital Management LLC, a Delaware
limited liability company (hereinafter referred to as the “Administrator”).

 

WITNESSETH:

 

WHEREAS, the Corporation is a closed-end investment company that has elected to
be treated as a business development company under the Investment Company Act of
1940, as amended (hereinafter referred to as the “Investment Company Act”);

 

WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:

 

1. Duties of the Administrator.

 

(a) Employment of Administrator. The Corporation hereby employs the
Administrator to act as administrator of the Corporation, and to furnish, or
arrange for others to furnish, the administrative services, personnel and
facilities described below, subject to review by and the overall control of the
Board of Directors of the Corporation, for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses as provided for below. The Administrator and
any such other persons providing services arranged for by the Administrator
shall for all purposes herein be deemed to be independent contractors and shall,
unless otherwise expressly provided or authorized herein, have no authority to
act for or represent the Corporation in any way or otherwise be deemed agents of
the Corporation.

 



   

 

 

(b) Services. The Administrator shall perform (or oversee, or arrange for, the
performance of) the administrative services necessary for the operation of the
Corporation. Without limiting the generality of the foregoing, the Administrator
shall provide the Corporation with office facilities, equipment, clerical,
bookkeeping, finance, accounting, compliance and record keeping services at such
office facilities and such other services as the Administrator, subject to
review by the Board of Directors of the Corporation, shall from time to time
determine to be necessary or useful to perform its obligations under this
Agreement. The Administrator shall also, on behalf of the Corporation, arrange
for the services of, and oversee, custodians, depositories, transfer agents,
dividend disbursing agents, other stockholder servicing agents, accountants,
attorneys, underwriters, brokers and dealers, corporate fiduciaries, insurers,
banks and such other persons in any such other capacity deemed to be necessary
or desirable. The Administrator shall make reports to the Corporation’s Board of
Directors of its performance of its obligations hereunder and furnish advice and
recommendations with respect to such other aspects of the business and affairs
of the Corporation as it shall determine to be desirable; provided that nothing
herein shall be construed to require the Administrator to, and the Administrator
shall not, in its capacity as Administrator, provide any advice or
recommendation relating to the securities and other assets that the Corporation
should purchase, retain or sell or any other investment advisory services to the
Corporation. The Administrator shall be responsible for the financial and other
records that the Corporation is required to maintain and shall prepare all
reports and other materials required to be filed with the Securities and
Exchange Commission (the “SEC”) or any other regulatory authority, including
reports to stockholders. The Administrator will provide on the Corporation’s
behalf significant managerial assistance to those portfolio companies to which
the Corporation is required to provide such assistance. In addition, the
Administrator will assist the Corporation in determining and publishing the
Corporation’s net asset value, overseeing the preparation and filing of the
Corporation’s tax returns, and the printing and dissemination of reports to
stockholders of the Corporation, and generally overseeing the payment of the
Corporation’s expenses and the performance of administrative and professional
services rendered to the Corporation by others.

 

2. Records. The Administrator agrees to maintain and keep all books, accounts
and other records of the Corporation that relate to activities performed by the
Administrator hereunder and, if required by the Investment Company Act, will
maintain and keep such books, accounts and records in accordance with that act.
In compliance with the requirements of Rule 31a-3 under the Investment Company
Act, the Administrator agrees that all records that it maintains for the
Corporation shall at all times remain the property of the Corporation, shall be
readily accessible during normal business hours, and shall be promptly
surrendered upon the termination of this Agreement or otherwise on written
request. The Administrator further agrees that all records which it maintains
for the Corporation pursuant to Rule 31a-1 under the Investment Company Act will
be preserved for the periods prescribed by Rule 31a-2 under the Investment
Company Act unless any such records are earlier surrendered as provided above.
Records shall be surrendered in usable machine-readable form. The Administrator
shall have the right to retain copies of such records subject to observance of
its confidentiality obligations under this Agreement.

 

3. Confidentiality. The parties hereto agree that each shall treat
confidentially all information provided by each party to the other regarding its
business and operations. All confidential information provided by a party
hereto, including nonpublic personal information pursuant to Regulation S-P of
the SEC, shall be used by any other party hereto solely for the purpose of
rendering services pursuant to this Agreement and, except as may be required in
carrying out this Agreement, shall not be disclosed to any third party, without
the prior consent of such providing party. The foregoing shall not be applicable
to any information that is publicly available when provided or thereafter
becomes publicly available other than through a breach of this Agreement, or
that is required to be disclosed by any regulatory authority, any authority or
legal counsel of the parties hereto, or by judicial or administrative process or
otherwise by applicable law or regulation.

 



 2 

 

 

4. Compensation; Allocation of Costs and Expenses.

 

(a) In full consideration of the provision of the services of the Administrator,
the Corporation shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities hereunder.

 

(b) The Corporation will bear all costs and expenses that are incurred in its
operation and transactions and not specifically assumed by the Administrator, in
its capacity as the Corporation’s investment adviser, pursuant to the Investment
Advisory and Management Agreement, dated as of November 8, 2019, between the
Corporation and the Administrator (the “Advisory Agreement”). Costs and expenses
to be borne by the Corporation include, but are not limited to, those relating
to: organization; calculating the Corporation’s net asset value (including the
cost and expenses of any independent valuation firm); expenses incurred by the
Administrator payable to third parties, including agents, consultants or other
advisors, in monitoring financial and legal affairs for the Corporation and in
monitoring the Corporation’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Corporation’s investments; offerings of the Corporation’s common
stock and other securities; investment advisory and management fees (other than
fees (if any) payable to a sub-advisor retained by the Administrator under the
Advisory Agreement); administration fees, if any, payable under this Agreement;
transfer agent and custodial fees; federal and state registration fees; all
costs of registration and listing the Corporation’s shares on any securities
exchange; federal, state, local and other taxes; independent directors’ fees and
expenses; costs of preparing and filing reports or other documents required by
governmental bodies (including the SEC); costs of any reports, proxy statements
or other notices to stockholders, including printing costs; the Corporation’s
allocable portion of the fidelity bond, directors and officers/errors and
omissions liability insurance, and any other insurance premiums; direct costs
and expenses of administration, including independent auditors and outside legal
costs; and all other expenses incurred by the Corporation or the Administrator
in connection with administering the Corporation’s business, including payments
under this Agreement based upon the Corporation’s allocable portion of the
Administrator’s overhead in performing its obligations under this Agreement,
including rent (if office space is provided by the Administrator) and the
allocable portion of the cost of the Corporation’s chief financial officer and
chief compliance officer and their respective staffs (including travel
expenses).

 

5. Limitation of Liability of the Administrator; Indemnification. The
Administrator, its members and their respective officers, managers, partners,
agents, employees, controlling persons, members, and any other person or entity
affiliated with any of them (collectively, the “Indemnified Parties”), shall not
be liable to the Corporation for any action taken or omitted to be taken by the
Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the
Corporation, and the Corporation shall indemnify, defend and protect the
Indemnified Parties (each of whom shall be deemed a third party beneficiary
hereof) and hold them harmless from and against all damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and amounts reasonably paid
in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Administrator’s duties or obligations under this Agreement or otherwise
as administrator for the Corporation. Notwithstanding the preceding sentence of
this Paragraph 5 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its security holders to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or
negligence in the performance of any Indemnified Party’s duties or by reason of
the reckless disregard of the Administrator’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder).

 



 3 

 

 

6. Activities of the Administrator. The services of the Administrator to the
Corporation are not exclusive, and the Administrator and each other person
providing services as arranged by the Administrator is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Corporation as
stockholders or otherwise.

 

7. Duration and Termination of this Agreement.

 

(a) This Agreement shall become effective as of the Effective Date, and shall
remain in force with respect to the Corporation for two years from the Effective
Date and thereafter continue from year to year, but only so long as such
continuance is specifically approved at least annually by (i) the Board of
Directors of the Corporation and (ii) a majority of those members of the
Corporation’s Board of Directors who are not parties to this Agreement or
“interested persons” (as defined in the Investment Company Act) of any such
party.

 

(b) This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Corporation’s Board of Directors, or by the
Administrator, upon 60 days’ advance written notice to the other party. This
Agreement may not be assigned by a party without the consent of the other party.

 

8. Amendments of this Agreement. This Agreement may not be amended or modified
except by an instrument in writing signed by all parties hereto.

 

9. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Neither party may assign, delegate or otherwise transfer this Agreement or any
of its rights or obligations hereunder without the prior written consent of the
other party. No assignment by either party permitted hereunder shall relieve the
applicable party of its obligations under this Agreement. Any assignment by
either party in accordance with the terms of this Agreement shall be pursuant to
a written assignment agreement in which the assignee expressly assumes the
assigning party’s rights and obligations hereunder.

 



 4 

 

 

10. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, including without limitation
Sections 5-1401 and 5-1402 of the New York General Obligations Law and New York
Civil Practice Law and Rules, Rule 327(b), and the applicable provisions of the
Investment Company Act, if any. To the extent that the applicable laws of the
State of New York, or any of the provisions herein, conflict with the applicable
provisions of the Investment Company Act, if any, the latter shall control. The
parties unconditionally and irrevocably consent to the exclusive jurisdiction of
the courts located in the State of New York and waive any objection with respect
thereto, for the purpose of any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

11. No Waiver. The failure of either party to enforce at any time for any period
the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such party
thereafter to enforce such provisions or rights, and no waiver shall be binding
unless executed in writing by all parties hereto.

 

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

13. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

14. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or pdf transmission), each of which when executed shall
be deemed to be an original instrument and all of which taken together shall
constitute one and the same agreement.

 

15. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service (with signature required), by facsimile, or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at their respective principal executive office addresses.

 

16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements and undertakings, both written and oral, between the
parties with respect to such subject matter.

 



 5 

 

 

17. Certain Matters of Construction.

 

(a) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof.

 

(b) Definitions shall be equally applicable to both the singular and plural
forms of the terms defined, and references to the masculine, feminine or neuter
gender shall include each other gender.

 

(c) The word “including” shall mean including without limitation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

  CORPORATION:         RAND CAPITAL CORPORATION         By: /s/ Allen F. Grum  
Name: Allen F. Grum   Title: President and Chief Executive Officer

 

  ADMINISTRATOR:         Rand Capital Management LLC         By: CB Advisor LLC,
its Managing Member         By: /s/ Brian Collins            Name: Brian Collins
  Title: Sole Member

 

[Signature Page to Administration Agreement]

 



   

 

 